Citation Nr: 0115128	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to a higher rating for residuals of a crush 
injury of the middle and ring fingers of the right (major) 
hand, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1975 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1999 RO rating decision which denied a rating 
higher than 10 percent for residuals of a crush injury of the 
middle and ring fingers of the right (major) hand.  The 
veteran submitted a notice of disagreement in July 2000, and 
the RO issued a statement of the case in July 2000.  The 
veteran submitted a substantive appeal in July 2000.


FINDING OF FACT

Residuals of a crush injury of the middle and ring fingers of 
the right (major) hand include weakness of adduction of the 
right middle and ring fingers, diminution of grip strength, 
swelling, painful motion, decreased range of motion of the 
right wrist, and incoordination of the right hand that 
produce some functional impairment.


CONCLUSION OF LAW

The criteria for an increased 20 percent, but no more, for 
residuals of a crush injury of the middle and ring fingers of 
the right (major) hand are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Codes 5215-5223 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from June 1975 to June 1977.

Service medical records reveal that the veteran complained of 
pain in the third and fourth fingers of his right hand, after 
a crush injury by an Acetylene bottle.  Upon examination, 
there was some edema noted in the middle phalanx of the third 
finger and distal phalanx of the fourth finger.  Range of 
motion of both fingers were limited due to pain.  

On a "Report of Medical History" completed by the veteran in 
May 1977 at service separation, the veteran reported that his 
right-hand middle finger had not healed to normal size.  The 
examiner noted that the veteran sprained his right third 
finger 5 months ago and that there was still mild tenderness, 
which was not considered disabling.  No other findings were 
reported.

In June 1984 the veteran underwent a Reserve physical 
examination.  At that time he offered no right hand/finger 
complaints and examination was negative for abnormality.

The veteran received VA treatment in the mid-1980s for drug 
abuse.  In July 1985 tracks of injection sites were noted in 
8 locations on both upper extremities.  In February 1988, 
there were reported to be marked intravenous injection scars 
on the arms, with several necrotic IV tracks in phlebitic 
veins.  

At the time of his initial application for service 
connection, filed in 1997, and in response to the ROs request 
for post-service treatment information, the veteran did not 
indicate receiving any treatment for the service-connected 
disorder involving the right fingers.  

The veteran underwent a VA examination in January 1998.  He 
reported that he injured his right hand aboard ship in 
service while doing maintenance work; his right hand got 
caught and crushed between two oxygen tanks.  The veteran 
reported having a lot of pain at that time.  His hand was 
bandaged, and every few weeks the bandage was changed.  The 
veteran reported that, since then, his right hand has been 
stiff and he gets a constant aching pain.  The veteran also 
reported swelling of the hand, and numbness extending all the 
way to the right elbow.  The veteran reported that the 
numbness would last two or three weeks, and that yearly the 
pain and swelling would increase in severity.  The veteran 
reported that the swelling and numbness in his fingers had 
become worse over the past two years.  The veteran reported 
that, twice a year, the pain and swelling became severe and 
lasted for three or four weeks.  The veteran reported that, 
when his arms were held up for a minute, he felt tingling and 
numbness in his fingers.  The examiner noted that the veteran 
was right-handed and had problems writing, using a computer 
keyboard, and driving.  The veteran reported that he could 
not keep his hand closed in a fist for a long time, due to 
pain and numbness.  The veteran reported using a sling, which 
helped for one or two weeks, but that the problems recurred 
on the use of his hand.

Upon examination, the right hand showed swelling of the 
entire hand including the fingers.  On palpation of the arm 
and forearm, the veteran experienced tingling, numbness, and 
sensation of warmth in the hand and fingers.  Sensory 
examination showed loss of sharp pain sensation in the palmar 
and dorsal surface of the fingers.  The veteran also had a 
loss of sharp pain sensation on the palmar surface of the 
thumb and in the thenar eminence.  He had altered sensation 
to dull pain in the entire hand.  His reflexes were 
unremarkable.  The veteran was able to approximate the tip of 
the thumb to the fingertips, and to bring the fingertips to 
the median crease; however, these movements caused tingling 
and sensation of tightness in the entire hand.  The veteran 
had difficulty holding a pen and writing; his grip was loose.  
The strength of his right hand as measured by a gripometer 
showed 30 pounds force; his left hand showed 90 pounds force.  
Range of motion of the right wrist showed dorsiflexion was 35 
degrees; palmar flexion was 40 degrees; radial deviation was 
10 degrees; and ulnar deviation was 15 degrees.  In 
comparison, range of motion of the left wrist showed 
dorsiflexion was 50 degrees; palmar flexion was 75 degrees; 
radial deviation was 30 degrees; and ulnar deviation was 40 
degrees.  The right forearm showed pronation of 20 degrees 
and supination of 10 degrees; the left forearm showed 
pronation of 80 degrees and supination of 65 degrees.  The 
right elbow showed flexion of 125 degrees; the left elbow 
showed flexion of 130 degrees.  In eliciting all these 
movements, the veteran reported pain and numbness in his 
fingers and hand.  His shoulders showed normal range of 
motion.  The veteran was diagnosed with status-post crush 
injury to the fingers of the right hand.  The examiner noted 
that the veteran had painful motion, weakness, and 
incoordination of his right hand; decreased range of motion 
of the right wrist, forearm, and the elbow; and a tingling 
and numbness sensation-all of which significantly limited 
the veteran's functional ability.  The examiner also noted 
that, with repeated use of the joints, there would be 
additional loss in the range of motion.

X-rays taken in conjunction with this examination of the 
right hand, wrist, and forearm were reported to be normal; 
the elbow film showed only a tiny olecranon spur.  

A March 1998 addendum to the report of VA examination in 
January 1998 noted that the "functional impairment" of the 
veteran's hand and wrist was secondary to the crush injury 
sustained in 1976.  The examiner noted that it was 
"possible" that the severity of the injury could have 
caused nerve injury resulting in functional impairment.  The 
examiner also noted that a right olecranon spur shown in X-
rays may be responsible for problems with the veteran's right 
elbow.

The veteran underwent a VA neurological examination in April 
1998.  The veteran reported that since the initial injury he 
had had periods of swelling of the hand, lasting up to 20 
days.  Referring to his long history of intravenous drug use, 
the veteran stated that he had "always shot up the left arm, 
not the right."  At that time, there was slight puffiness of 
both hands, and normal range of motion of the fingers, and at 
the wrist and elbow.  All were nontender.  The examiner 
suspected a partial digital nerve injury of the third and 
fourth digits related to the veteran's initial crush-type 
injury, with mild sensory perturbation and some functional 
impairment related to the intermittent swelling historically.  
The examiner was not convinced that there was a pattern of 
neurogenic weakness of the right hand, but did note an 
impairment or disability due to repetitive finger and hand 
movements because of the veteran's right-hand difficulties.

A May 1998 RO rating decision granted service connection for 
residuals of crush injury to middle and ring fingers of the 
right hand, and assigned a 10 percent evaluation under 
diagnostic code 5223, effective from February 1997.

A VA report of electrodiagnostic testing in April 1999 showed 
a diagnosis of normal right median motor and sensory nerve 
test, and clinical findings of right first 
metacarpophalangeal joint arthritis.

VA outpatient records in August 1999 show a diagnosis of 
normal peripheral nerve conduction study and normal 
electromyographic studies, with no evidence of radiculopathy 
and/or median neuropathy in the right upper extremity.

The veteran underwent a VA examination in August 1999, which 
was limited to examination of the right middle and ring 
fingers of his right hand.  It was noted that X-ray study of 
the right hand in December 1998 showed an old fracture of the 
5th metacarpal.  He complained of flare-ups that occurred 
three times a week and lasted two hours.  The veteran 
reported difficulty writing during the flare-ups.  The 
examiner noted that the severity of the veteran's discomfort 
was moderate; it was precipitated by use of the hand and 
fingers.  It was alleviated by rest and medication.  The 
veteran wore a splint on his wrist and on his hand 
continually.  The examiner noted that the veteran could lose 
50 percent of the function of his fingers during a flare-up.  
Upon examination, the veteran was able to approximate the 
fingers to the transverse fold of the right hand without 
difficulty, and to approximate the thumb to all fingers 
without difficulty.  The grip strength in the right hand was 
44 pounds; the grip strength in the left hand was 100 pounds.  
The examiner noted considerable diminution of grip strength 
in the right hand.  There was slight diminution of pinpoint 
sensation over the middle and ring fingers of the right hand 
on the palmer and dorsal surface.  There was definite 
weakness on adduction of the right and middle fingers of the 
right hand.  Range of motion of the ring and middle fingers 
was perfectly normal.  The veteran was diagnosed with crush 
injury right hand with residual weakness to the grip with 
weakness of adduction of the right middle and ring fingers, 
and an old fracture of the 5th metacarpal with degenerative 
joint disease.

Statements of the veteran in the claims folder are to the 
effect that he is in constant pain, and that the injury to 
his fingers is causing severe problems in his life-e.g., 
problems writing, problems using the computer, and problems 
driving.  The veteran also states that the pain at night 
keeps him from sleeping, and that he must take pain 
medication.

B.  Legal Analysis

The veteran contends that he has severe functional impairment 
from pain and weakness as a result of the crush injury to his 
right middle and ring fingers in service, and that he is 
entitled to an increased evaluation for residuals.  The Board 
finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.

Service connection is currently in effect for residuals of a 
crush injury of the middle and ring fingers of the right 
(major) hand, rated 10 percent disabling under the provisions 
of 38 C.F.R. Part 4, Diagnostic Code 5223 (2000).  Diagnostic 
Code (DC) 5223, contemplates favorable ankylosis of two 
digits of one hand.  A maximum evaluation of 10 percent is 
assigned for favorable ankylosis of the middle and ring 
fingers of the major hand.  Handedness for the purpose of a 
dominant rating will be determined by the evidence of record, 
or by testing on VA examination.  Only one hand shall be 
considered dominant. The injured hand, or the most severely 
injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes.  38 C.F.R. 
§ 4.69 (2000).  In this case, the veteran's right hand 
disability involves the major hand since records show that 
the veteran is right-hand dominant.

The evidence shows weakness of adduction of the right middle 
and ring fingers, as well as painful motion and swelling with 
flare-ups.  Since the sole and maximum evaluation available 
under Diagnostic Code 5223 is currently assigned, there is no 
question as to which evaluation is to be applied.  38 C.F.R. 
§ 4.7 (2000).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  In this case, the 
veteran's middle and ring fingers are clearly not ankylosed.  
The evidence shows the range of motion of the middle and ring 
fingers to be perfectly normal.  Therefore, any additional 
disability of the middle and ring fingers due to 
considerations set forth in DeLuca is adequately represented 
by the criteria currently applied under DC 5223.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that Codes other 
than 5223 do not provide a basis to assign an evaluation 
higher than the 10 percent evaluation for the crush injury to 
the veteran's middle and ring fingers.

Under DC 5219, a maximum evaluation of 20 percent is assigned 
for unfavorable ankylosis of the middle and ring fingers of a 
major hand.  Given the ranges of motion reported on the most 
recent VA examination, and the fact that the fingers are not 
actually ankylosed, it is reasonable to conclude that 
unfavorable ankylosis would not adequately describe the 
degree of disability.  It is also reasonable to conclude that 
amputation of the middle and ring fingers, as provided under 
DC 5151, would not adequately describe the degree of 
disability.

Under DC 5151, a 30 percent rating is warranted for 
amputation of the middle and ring fingers of the major hand.  
According to Note (f) following DC 5151, loss of use of the 
hand will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump with a suitable prosthetic appliance.  Here, 
the evidence shows that the veteran could lose 50 percent of 
the function of his fingers during flare-ups, and that he has 
reported having three flare-ups each week.  The evidence 
shows that the veteran does have some use of his middle and 
ring fingers. Therefore, amputation would not adequately 
describe the degree of disability in this case.

At the VA examination in January 1998, the veteran reported 
experiencing tingling, numbness, and sensation of warmth in 
the hand and fingers.  While sensory examination showed loss 
of sharp pain sensation in the palmar and dorsal surface of 
the fingers, results of further electrodiagnostic tests in 
April 1999 showed a normal right median motor and sensory 
nerve test.  Test results also showed a normal peripheral 
nerve conduction study and normal electromyographic studies, 
with no evidence of radiculopathy and/or median neuropathy in 
the right upper extremity.  As such, a compensable rating for 
any peripheral nerve injury under Codes 8512, 8514, 8515, and 
8516 is unwarranted.

The Board notes that service connection is not in effect for 
any disability of the veteran's right elbow and forearm.  As 
such, symptoms attributable to these non-service-connected 
disabilities may not be considered in the evaluation of the 
service-connected residuals of a crush injury of the middle 
and ring fingers of the right (major) hand.  38 C.F.R. § 
4.14.

It should be emphasized, as well, that service connection is 
likewise not in effect for any disorder of the remainder of 
the right hand, other than the 2 involved fingers, or for the 
right wrist.  These areas were not injured at the time of the 
crush injury and, other than some degree of functional 
impairment, discussed below, no specific wrist or right hand 
diagnosis has been made.  Complaints involving these area may 
be most accurately characterized as subjective and, moreover, 
involve the left hand as well.  (See the VA examination 
reports of January and April 1998).  X-ray study of the right 
hand, wrist and elbow do not show any residuals which have 
been attributed to the crush injury.  In this regard, there 
is evidence of arthritis of the first metacarpophalangeal 
joint, and also a healed fracture of the 5th finger.  
Symptoms attributable to these disorders may not be 
considered in rating the service-connected disability.  
Electrodiagnostic testing showed no evidence of radiculopathy 
and/or median neuropathy in the right upper extremity.  

The Board notes, however, that the addendum to the report of 
VA examination in January 1998 did associate the functional 
impairment of the veteran's right hand and wrist to the crush 
injury of the middle and ring fingers sustained in service.  
According to a Note following DC 5213, in all the forearm and 
wrist injuries, codes 5205 through 5213, multiple impaired 
finger movements due to tendon tie-up, muscle or nerve 
injury, are to be separately rated and combined not to exceed 
the rating for loss of use of hand.  Although the veteran 
clearly does not have objective evidence of any of these 
disorders, the Board finds, by analogy, that he is entitled 
to an additional rating for the functional impairment of his 
right wrist as a residual of his service-connected crush 
injury, so long as such when combined does not exceed the 
rating for loss of use of the hand.

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  A 30 
percent evaluation is warranted for favorable ankylosis of 
the wrist of the major upper extremity.  A 40 percent 
evaluation is warranted for ankylosis in any other position 
other than favorable.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the major upper extremity in any 
degree of palmar flexion, or with ulnar or radial deviation.  
38 C.F.R. § 4.71a, Codes 5214, 5215.

The standard ranges of motion of the wrist are 80 degrees of 
palmar flexion, 70 degrees of dorsiflexion, 45 degrees of 
ulnar deviation, and 20 degrees of radial deviation.  
38 C.F.R. § 4.71, Plate I.

The recent VA examination shows that the range of motion of 
the veteran's right wrist was 35 degrees of dorsiflexion, 40 
degrees of palmar flexion, 10 degrees of radial deviation, 
and 15 degrees of ulnar deviation.  That is far greater range 
of motion than required to warrant a compensable rating under 
Codes 5214 or 5215.

The evidence also reflects that the veteran has pain and 
weakness in his right wrist and that he cannot write, use a 
computer keyboard, or drive for extended periods. Pain may 
provide a basis for a compensable disability rating.  
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  The Board 
has carefully considered the veteran's statements to the 
effect that he has functional impairment in his right wrist 
and hand from pain and weakness that interfere with his 
ability to write, type, and drive. 38 C.F.R. §§ 4.10, 4.40, 
4.41, 4.45, 4.59.

The Court also held in DeLuca that, when determining the 
severity of a musculoskeletal disability, VA must consider 
whether the veteran experiences weakness, excess 
fatigability, or incoordination as a result of the condition 
at issue.  Here, the examiner noted evidence of weakness and 
diminution of grip strength in the veteran's right hand.  In 
light of this evidence, with consideration of provisions of 
DeLuca and complaints of pain, and resolving any doubt in 
favor of the veteran, the Board finds that the veteran has 
sufficient limitation of motion of the right wrist and 
indicators of pain and weakness to meet the criteria for a 10 
percent rating under Code 5215.  DeLuca, supra.  After 
consideration of all the evidence, the Board notes that the 
veteran's residuals of a crush injury of the middle and ring 
fingers of the right (major) hand are manifested primarily by 
weakness of adduction of the right middle and ring fingers, 
diminution of grip strength, swelling, painful motion, 
decreased range of motion of the right wrist, and 
incoordination of his right hand.  Therefore a higher rating 
of 20 percent for the residuals of the crush injury is 
warranted, under the provisions of Codes 5215-5223.  

In reaching this decision, the Board notes that the evidence 
does not reflect that a rating higher than 20 percent is 
warranted.  It is again emphasized that the veteran's 
complaints are primarily subjective, that some (numbness and 
swelling) involve both upper extremities and that some 
symptoms are undoubtedly due to nonservice-connected 
pathology, such as the 5th finger fracture and arthritis.  
There is also a possibility, yet unexplored, of residual 
damage due to intravenous drug abuse in the 1980s, with the 
right arm being an injection site.  (The examiner did not 
pursue this matter further because the veteran denied 
injecting the right arm, when in fact there is uncontroverted 
evidence that he did so.)  Although the veteran asserts that 
he has had persistent complaints of right hand pathology 
since service, there is no indication of any medical 
treatment or evaluation until recently, and those medical 
records which are available (the Reserve examination and the 
drug treatment records) make no mention whatsoever of the 
crush injury or any residual impairment.  

The RO has considered the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000), finding that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
were not present to a degree warranting submission of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  The Board agrees.


ORDER

A higher rating of 20 percent, but no more, is warranted for 
residuals of a crush injury of the middle and ring fingers of 
the right (major) hand, subject to the regulations applicable 
to the payment of monetary awards.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

